DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
	No preliminary amendments have been received.  Claims 1-24 are under examination.

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification refers to parent application without the required indication of the status thereof.  Amending the first paragraph to indicate that application 15/558,015 is “now abandoned” would be remedial.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites “wherein the chondrogenic factor comprises TGF-β1, TGF-β3, IGF-1, and BMP-7.”  This is confusing in that the word “factor” is singular but the use of the word “and” suggests a collection of more than one factor.  The metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mao et al. (US 2014/0079739 A1; published 20 March 2014; effectively filed 01 October 2010; cited on enclosed PTO-1449 Form).

(i) a progenitor cell (effective amount of the culture medium includes a progenitor cell that migrates onto the scaffold; paragraph [0022]); 
(ii) an effective amount of a chemotactic factor or profibrogenic factor (effective amount of the culture medium includes a first layer of a chemotactic growth factor, namely CTGF; paragraphs [0022], [0073]) having a first release duration (CTGF is encapsulated for controlled released earlier or faster (shorter duration) than the release of a second factor; the release duration of a given factor may be tailored as desired, for example, a two-week period; paragraphs [0015], [0123], [0139]); 
(iii) an effective amount of a chondrogenic factor (effective amount of the culture medium includes a second layer of a chondrogenic factor that is included with TGFβ3; TGFβ3 itself is also known to mediate chondrogenesis; paragraphs [0022], [0063]) having a second release duration (controlled release of the chondrogenic TGFβ3 is later or slower (longer duration) than the first factor, over a period of four weeks, for example; paragraphs [0015], [0061 ]- [0062]); and 
(iv) a scaffold comprising a matrix material (a scaffold comprising matrix material is one component of the therapeutic composition; paragraphs [0067], [0073]), 
wherein, 
the first release duration is shorter than the second release duration (CTGF is encapsulated for controlled released earlier or faster (shorter duration), such as two weeks, versus the controlled release of TGFβ3 over a tailored duration, such as four 
the effective amount of the chemotactic factor or the profibrogenic factor induces migration of a progenitor cell into or onto the scaffold when the scaffold is in fluid communication with the progenitor cell (effective amount of the culture medium induces migration of the progenitor cell onto the scaffold; while the scaffold is in fluid communication with the progenitor cell; paragraph [0022]); and 
the effective amount of the chondrogenic factor in combination with the chemotactic factor or the profibrogenic factor induces formation of a fibrochondrocyte cell or a fibrochondrocyte-like cell from the progenitor cell (the culture medium, including effective amounts of chondrogenic TGFβ3 in combination with chemotactic CTGF induces formation of a fibrochondrocyte or a fibrochondrocyte-like cell from the progenitor cell; paragraph [0022]).
Regarding claim 24, Mao et al. disclose a method of forming the fibrocartilage tissue construct of claim 23. Mao et al. further disclose the method comprising: 
(i) providing a scaffold (tissue comprised of fibrocartilage is repaired using scaffolds; paragraph [0099]) comprising a matrix material (a scaffold comprising matrix material is one component of the therapeutic composition; paragraphs [0067], [0073]); 
(ii) contacting the scaffold with a chemotactic factor or a profibrogenic factor (effective amount of the culture medium includes a first layer of a chemotactic growth factor, namely CTGF; paragraphs [0022], [0073]); 
(iii) contacting the scaffold comprising the chemotactic factor or the profibrogenic factor with a chondrogenic factor (effective amount of the culture medium includes a 
(iv) placing the scaffold in fluid communication with a progenitor cell (effective amount of the culture medium induces migration of the progenitor cell onto the scaffold; while the scaffold is in fluid communication with the progenitor cell; paragraph [0022]); and 
(v) delivering the scaffold to a tissue defect site (the scaffold matrix is delivered to a tissue using minimally invasive endoscopic procedures; paragraphs [0071], [0105]); 
wherein the combination of the chemotactic factor or profibrogenic factor and the chondrogenic factor induces formation of a fibrochondrocyte cell or a fibrochondrocyte-like cell at the tissue defect site (the culture medium, including effective amounts of chondrogenic TGFβ3 in combination with chemotactic CTGF induces formation of a fibrochondrocyte or a fibrochondrocyte-like cell from the progenitor cell; paragraphs [0022]).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-24 are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2012/045094 A1 (THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK; published 05 April 2012; hereinafter “WO”; cited on enclosed PTO-892 Form).
WO teaches method of treating a subject having a tissue defect (a meniscus tear, for example; [0092]), comprising:
(a) providing a scaffold comprising (i) a matrix material (culture medium [0012], scaffold [0020]), (ii) a chemotactic factor or a profibrogenic factor CTGF having a first release duration ([0010]) at a concentration of about 10-1000 ng/ml ([0012]), and (iii) a chondrogenic factor TGFβ3 having a second release duration longer than the first release duration (pp. 2-3, [0015]) at a concentration of about 1 to about 1000 ng/ml ([0012]), wherein the TGFβ3 is encapsulated in polymeric microspheres ([0058]); and optionally a progenitor cell which is a mesenchymal stem cell ([0014], [0019], [0099])
(b) delivering the scaffold to a defective tissue site ([0020]-[0021]) which places the scaffold in fluid communication with a progenitor cell at the tissue defect site ([0021], [0095]); 
(c) forming a fibrous matrix at the tissue defect site after scaffold delivery (tested at 2 months, see [0140]); and

Regarding claim 2, WO teaches the method wherein the scaffold is contacted with the factors prior to implantation.  See Example 1.
Regarding claims 3 and 4, delivery of factors to the scaffold after implantation is implied at [0109], wherein it is stated that administration can be repeated, which in effect allows for administration of factors to a scaffold that has already been implanted.
Regarding claims 8 and 12, matrices comprising a fibrin glue are taught at [0058], [0071].
The claims are identical to the cited disclosure or at least appear to be identical, and are thus considered to be anticipated by the cited WO reference. While WO did not appear to test for fibrous matrix formation at 6-14 days after implant, it did show such at 2 months ([0140]) and thus it can be reasonably assumed that at least some fibrous matrix formation existed at 6-14 days after implant, absent evidence to the contrary. Similarly, WO did not test for release of the chemotactic/profibrogenic factor at days 4-10 or the release of the chondrogenic factor at 4 weeks.  However, it can be assumed that such occurred given the discussion of different release times and the time frame of the observed effects, absent evidence to the contrary. 
However, in the alternative that there is some difference between the claims and the cited disclosure then this is considered to be so slight as to render the claims prima facie obvious over the WO reference as cited herein. It would have been obvious to one prima facie obvious in the alternative that there is some slight difference between the instant claims and cited disclosure of WO.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2014/0079739 A1; published 20 March 2014; effectively filed 01 October 2010; cited on enclosed PTO-1449 Form) in view of Santo et al. (2013, Tissue Engineering 19(4):308-326; also cited on enclosed PTO-1449 Form).
Regarding claim 1, Mao et al. disclose a method of treating a subject having a tissue defect (method provides therapeutic composition to treat damage to tissue comprised of fibrocartilage such as injured meniscus; paragraph [0099]), comprising: 
(a) providing a scaffold (tissue comprised of fibrocartilage is repaired using scaffolds; paragraph [0099]) comprising (i) a matrix material (a scaffold comprising 
(b) delivering the scaffold to a tissue defect site (the scaffold matrix is delivered to a tissue using minimally invasive endoscopic procedures; paragraphs [0071], [0105]); 
(c) forming a fibrous matrix at the tissue defect site (the scaffold matrix provides fibrocartilage (fibrous) formation after delivery (at the site of the tissue defect); paragraph [0074]); and 
(d) forming a fibrocartilaginous matrix comprising fibrochondrocyte cells or fibrochondrocyte-like cells integrated with tissue at the tissue defect site (multiphase cell phenotypes, including mixed populations of fibrochondrocytes were populated in the regenerated meniscus (integrated with tissue) post-implantation of the scaffold; paragraphs [0074]-[0075]) by 4- 10 weeks after scaffold delivery (fibrochondrocytes 
Mao et al. do not disclose forming a fibrous matrix at the tissue defect site by 6-14 days after scaffold delivery. However Santo et al. disclose forming a fibrous matrix at the tissue defect site by 6-14 days after scaffold delivery (the stage of bone repair which includes production of cartilaginous matrix occurs between days 6-9 of the process of repair; page 309, column 1, all lines).
Regarding claim 2, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further discloses wherein providing the scaffold comprises: contacting the scaffold with the chemotactic factor or profibrogenic factor before delivering the scaffold to the tissue defect (the scaffold is built with a layer of CTGF (chemotactic factor), i.e. is contacted before the scaffold is delivered; paragraph [0073)); and contacting the scaffold with the chondrogenic factor before delivering the scaffold to the tissue defect (the scaffold is built with a layer of TGFβ3 (chondrogenic factor), i.e. is contacted before the scaffold is delivered; paragraph [0073]).
Regarding claim 3, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein providing the scaffold comprises: contacting the scaffold with the chemotactic factor or profibrogenic factor after delivering the scaffold to the tissue defect (compositions of CTGF (chemotactic) are sequentially (before or after delivery) or concurrently provided with the scaffold as desired; paragraphs [0052], [0119]); and contacting the scaffold with the chondrogenic factor after delivering the scaffold to the tissue defect and during or after the release duration of the chemotactic factor or profibrogenic factor (compositions of TGFβ3 (chemotactic) 
Regarding claim 4, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein providing the scaffold comprises: contacting the scaffold with the chemotactic factor or profibrogenic factor before delivering the scaffold to the tissue defect (compositions of CTGF (chemotactic) are sequentially (before or after delivery) or concurrently provided with the scaffold as desired; paragraphs [0052], [0119]); and contacting the scaffold with the chondrogenic factor after delivering the scaffold to the tissue defect and during or after the release duration of the chemotactic factor or profibrogenic factor (compositions of TGFβ3 (chemotactic) is sequentially (before or after delivery) or concurrently (during) provided with the scaffold as desired; paragraphs [0052], [0119]).
Regarding claim 5, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein delivering the scaffold comprises placing the scaffold in fluid communication with a progenitor cell at the tissue defect site (effective amount of the culture medium includes the chemotactic factor induces migration of the progenitor cell onto the scaffold; while the scaffold is in fluid communication with the progenitor cell; paragraphs [0020], [0022]).
Regarding claims 6 and 7, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein the chemotactic factor or a profibrogenic factor comprises CTGF (effective amount of the culture medium includes a first layer of a chemotactic growth factor, namely CTGF; paragraphs [0022], [0073]).

Regarding claims 9 and 10, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein the chondrogenic factor comprises TGFβ3 (effective amount of the culture medium includes a second layer of a chondrogenic factor and TGFβ3; TGFβ3 itself is also known to mediate chondrogenesis; paragraphs [0022], [0063]).
Regarding claim 11, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein the chondrogenic factor comprises TGFβ3 (effective amount of the culture medium includes a second layer of a chondrogenic factor and TGFβ3; TGFβ3 itself is also known to mediate chondrogenesis; paragraphs [0022], [0063]); TGFβ3 is encapsulated in polymeric microspheres (TGFβ3 is encapsulated in PLGA (polymeric) microspheres; paragraph [0061]); and the encapsulated TGFβ3 is mixed with the matrix material (encapsulated TGFβ3 is embedded in the matrix; paragraph [0061]).
Regarding claim 12, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein the matrix material comprises fibrin (matrix is a 3D fibrin gel (glue); paragraphs [0061], [0076]-[0077]), fibrinogen 
Regarding claim 13, Mao et al. and Santo et al., in combination, disclose the method of claim 1.  Mao et al. further disclose wherein the first release duration of the chemotactic factor or profibrogenic factor is at least about 4 days up to about 10 days (CTGF is encapsulated for controlled released earlier or faster (shorter duration) than the release of a second factor; the release duration of a given factor may be tailored as desired, for example, one, two or three weeks; paragraphs [0015], [0117], [0123], [01391).
Regarding claims 14 and 15, Mao et al. and Santo et al., in combination, disclose the method of claims 1 and 13. Mao et al. further disclose wherein the second release duration of the chondrogenic factor is at least about 4 weeks (controlled release of the chondrogenic TGFβ3 is later or slower (longer duration) than the first factor, over a period of four weeks, for example; paragraphs [0015], [0061]-[0062], [0123]).
Regarding claim 16, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein the scaffold: (i) comprises an endogenous progenitor cell (scaffold contacts (comprises) a progenitor cell; progenitor cell expresses an endogenous protein; paragraphs [0022], [0053)); (ii) comprises an exogenous progenitor cell; (iii) does not comprise an exogenous progenitor cell (scaffold does not comprise a transplanted (exogenous) progenitor cell; paragraphs [0022], [0053]); (iv) comprises a progenitor cell prior to scaffold delivery to the tissue defect (v) does not comprise a progenitor cell until after scaffold delivery to the tissue defect site; (vi) comprises an endogenous progenitor cell introduced to the scaffold in vivo or ex 
Regarding claim 17, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein the tissue defect site is at least partially located in an inner or avascular region of a cartilaginous tissue (tissue to be treated is damaged avascular fibrocartilage; paragraph [0100]).
Regarding claim 18, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein the tissue defect comprises a tear, injury (fibrocartilage related injury; paragraph [0118]), osteoarthritis (compositions are administered to treat arthritis; paragraph [0102]), or degeneration (fibrocartilage related degeneration or intervertebral disc degenerations; paragraphs [0102], [0118]).
Regarding claim 20, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein the tissue is selected from the group consisting of a cartilaginous tissue (the regenerated tissue is fibrocartilage; paragraph [0152]), cartilage (the regenerated tissue is fibrocartilage; paragraph [0152]), a meniscus (the regenerated tissue is knee meniscus; paragraphs [0149], [0151]), a knee meniscus (the regenerated tissue is knee meniscus; paragraphs [0149], [(0151]), a ligament (the tissue treated is ligaments or ligament entheses; paragraphs [0099], [0148]), a ligament enthesis (the tissue treated is ligaments or ligament entheses; paragraphs [0099], [0148]), a tendon (the tissue treated is tendon or tendon entheses; paragraphs [0099], [0148]), a tendon enthesis (the tissue treated is tendon or tendon entheses; paragraphs [0099], [0148]), an intervertebral disc (intervertebral disc 
Regarding claim 21, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein the chemotactic factor or the profibrogenic factor is applied at a concentration of about 1 to about 1000 ng/mL (CTGF is supplied at concentrations of about 1-1000 ng/mL; paragraph [0059]).
Regarding claim 22, Mao et al. and Santo et al., in combination, disclose the method of claim 1. Mao et al. further disclose wherein the chondrogenic factor is applied at a concentration of about 1 to about 1000 ng/ml (TGFβ3 is supplied at concentrations of about 1-1000 ng/mL; paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mao et al. with formation of a fibrous matrix as taught by Santo et al. for the advantage of healing according to the human body's native stages of bone repair because it is desirable to engineer tissue reminiscent of the body’s own native tissue and multiphase fibrocartilage formation (Mao et al.: paragraph [0074]). Each of the claims’ features are disclosed, or at least suggested, and the method as disclosed would have been expected to provide successful results and clearly suggests the claimed invention, herein. In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2014/0079739 A1; published 20 March 2014; effectively filed 01 October 2010; cited on enclosed PTO-1449 Form) in view of Santo et al. (2013, Tissue Engineering 19(4):308-326; also cited on enclosed PTO-1449 Form) as applied to claims 1-18 and 20-22 above, and further in view of Semler et al. (US 2011/0004311 A1; published 06 January 2011; also cited on enclosed PTO-1449 Form).
Regarding claim 19, Mao et al. and Santo et al., in combination, disclose the method of claim 1 as discussed above.
Mao et al. do not expressly disclose the method wherein the tissue defect comprises a longitudinal or vertical tear, a radial tear, a horizontal tear, a bucket handle tear, a parrot beak tear, or a flap tear.
However Semler et al. disclose a method of treating a subject having a tissue defect comprising administering a scaffold or implant to the site of the tissue defect, wherein the defect includes a radial tear (injuries to meniscus 1000 include a radial tear 1010; figures 10a; paragraph [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mao et al. and Santo et al. with use in repairing a radial tear as taught by Semler et al. for the advantage of repairing the meniscus because Mao et al. teaches that the method is for use in repairing damaged meniscus and torn cartilage (Mao et al.: paragraphs [0099], [0101]). Hence in the absence of persuasive evidence to the contrary the claim 19 is rendered prima facie obvious over the combined teachings of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,487,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is a matter of scope of the claimed inventions.
The patented claims teach the instantly claimed invention because a method of treating a subject having a tissue defect, (e.g. meniscus tissue defect), is disclosed by the patent claims. The tissue construct is clearly suggested as well by the patent claims. The same concentrations of the same growth factors are used. The factors are also disclosed and provided for as claimed herein. Also progenitor cells are disclosed by the patented claims. The instant claims are clearly suggested, if not disclosed, in the patent claims. 
The differences between the patented claims and the instant claims are mostly differences of scope.  For example, the patented claims are limited to use of a combination of CTGF and TGFβ3, whereas the instant claims recite genera of 
One of ordinary skill in the art would have been motivated to provide for the claimed method and construct based on reading the patented claims. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for method of treating a tissue defect and use a tissue construct, therefore. In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the patent claimed subject matter.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
09 November 2021